SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K REPORT OF FOREIGN ISSUER PURSUANT TO RULE 13a-16 OR 15d-16 OF THE SECURITIES EXCHANGE ACT OF 1934 For the month of May, 2016 (Commission File No. 001-32221) , GOL LINHAS AÉREAS INTELIGENTES S.A. (Exact name of registrant as specified in its charter) GOL INTELLIGENT AIRLINES INC. (Translation of Registrant's name into English) Praça Comandante Linneu Gomes, Portaria 3, Prédio 24 Jd. Aeroporto 04630-000 São Paulo, São Paulo Federative Republic of Brazil (Address of Regristrant's principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes No X If "Yes" is marked, indicated below the file number assigned to the registrant in connection with Rule 12g3-2(b): GOL Linhas Aéreas Inteligentes S.A. (BM&FBOVESPA: GOLL4 e NYSE: GOL), (S&P: CC, Fitch: C e Moody's: Caa3), the largest low-cost and best-fare airline in Latin America, announces its 1Q16 earnings release schedule. 1Q16 Earnings release May 11, 2016 (after tradinghours). The release will be available on our website www.voegol.com.br/ir . Quiet period In accordance with fair disclosure and corporate governance best practices, GOL started its quiet period on April 27 , and will end immediately after the earnings release on May 11 . Conference Calls: English Portuguese May 12, 2016 May 12, 2016 11:30 a.m. (US EDT) 09:00 a.m. (US EDT) 12:30 p.m. (Brasília time) 10:00 a.m. (Brasília time) Phone: +1 (412) 317-5453 Phone: +55 (11) 3193-1001 +55 (11) 2820-4001 Code: GOL Code: GOL Replay phone:+1 (412) 317-0088 Replay phone:+55 (11) 3193-1012 Replay code:10083890 Replay code: 3280361# Webcast: click here Webcast: click here Participants are requested to connect ten minutes prior to the time set for the conference calls. Slidesand webcast: A slide presentation will be available for viewing and downloading in our website www.voegol.com.br/ir . The conference calls will be live broadcast over the internet on the same website, remaining available after the event. Replay: A conference call replay facility will be available for 7 days. 1 GOL Linhas Aéreas Inteligentes S.A. CONTACT Edmar Lopes Chief Financial and IR Officer Eduardo Masson Financial and Investor Relations Director Thiago Stanger Investor Relations Vitor Ribeiro Investor Relations Investor Relations ri@voegol.com.br www.voegol.com.br/ir +55(11)2128-4700 About GOL Linhas Aéreas Inteligentes S.A. GOL Linhas Aéreas Inteligentes S.A. (BM&FBOVESPA: GOLL4 and NYSE: GOL), the largest low-cost and best-fare airline in Latin America, offers around 900 daily flights to 68 destinations, 13 international, in South America and the Caribbean, using a young, modern fleet of Boeing 737-700 and 737-800 Next Generation aircraft, the safest, most efficient and most economical of their type. The SMILES loyalty program allows members to accumulate miles and redeem tickets to more than 700 locations around the world via flights with foreign partner airlines. The Company also operates Gollog, a logistics service which retrieves and delivers cargo and packages to and from more than 3,192 cities in Brazil and more than 47 countries and 90 foreign destinations through international partnerships. With its portfolio of innovative products and services, GOL Linhas Aéreas Inteligentes offers the best cost-benefit ratio in the market. 2 GOL Linhas Aéreas Inteligentes S.A. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Date:May 9, 2016 GOL LINHAS AÉREAS INTELIGENTES S.A. By: /S/Edmar Prado Lopes Neto Name:Edmar Prado Lopes Neto Title:Investor Relations Officer FORWARD-LOOKING STATEMENTS This press release may contain forward-looking statements. These statements are statements that are not historical facts, and are based on management's current view and estimates offuture economic circumstances, industry conditions, company performance and financial results. The words "anticipates", "believes", "estimates", "expects", "plans" and similar expressions, as they relate to the company, are intended to identify forward-looking statements. Statements regarding the declaration or payment of dividends, the implementation of principal operating and financing strategies and capital expenditure plans, the direction of future operations and the factors or trends affecting financial condition, liquidity or results of operations are examples of forward-looking statements. Such statements reflect the current views of management and are subject to a number of risks and uncertainties. There is no guarantee that the expected events, trends or results will a ctually occur. The statements are based on many assumptions and factors, including general economic and market conditions, industry conditions, and operating factors. Any changes in such assumptions or factors could cause actual results to differ materially from current expectations.
